          Case 3:20-cv-00066-MPS Document 34 Filed 04/03/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

RYAN MUCAJ et al.                                 :

v.                                                :      3:20-cv-66 (MPS)

UNIVERSITY OF CONNECTICUT et al.                  :      APRIL 3, 2020

      MOTION TO EXTEND TIME TO RESPOND TO ORDER TO SHOW CAUSE

         The plaintiffs request an additional two weeks to respond to the order to show

cause.

         This time is necessary for several reasons. First, the time is necessary because

undersigned counsel has been ordered quarantined by a medical professional. In light

of the international circumstances, even a minor issue caused tremendous logistical

upheaval in his workplace. Among other things, undersigned counsel unexpectedly lost

physical access his workspace on March 25, 2020, and has been unable to access

since. Accordingly, this time is necessary to facilitate a mindful response.

         Second, the time is necessary to facilitate a possible settlement. When the TRO

ends, defendants may make certain administrative decisions—and so the matter may

not be moot, it is not clear. The parties are in discussions that may obviate the need for

substantial litigation—but additional time is necessary to give these discussions an

opportunity to take form.

         There is cause for this motion. The circumstances of being quarantined are

unusual and not reasonably foreseen. There is a strong interest in obviating the need

for additional litigation. Moreover the defendants join in this request for additional time.
Case 3:20-cv-00066-MPS Document 34 Filed 04/03/20 Page 2 of 3



                     BY:   /s/ Mario Cerame ct30125
                           Mario Cerame
                           Brignole, Bush & Lewis LLC
                           73 Wadsworth Street
                           Hartford, Connecticut 06106
                           T: 860.527.9973
                           F: 860.527.5929
                           E: mario@brignole.com
                           attorneys@brignole.com
        Case 3:20-cv-00066-MPS Document 34 Filed 04/03/20 Page 3 of 3



                                   CERTIFICATION

The foregoing has been delivered on April 3, 2020, by email to all counsel of record by
way of the Court’s CM/ECF system.


                                  BY:    /s/ Mario Cerame ct30125
                                         Mario Cerame
